Citation Nr: 0922169	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of VA benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran died in October 2004, with the Death 
Certificate indicating the Veteran was divorced with no 
surviving spouse.  

2.  The appellant reports that she first met the Veteran in 
August 1997. 

3.  Common law marriages entered into after October 10, 1991, 
are not recognized as valid in the appellant's home state of 
Ohio.

4.  The probative evidence of record indicates the appellant 
was aware of the fact that Ohio does not recognize the 
concept of a "common law" marriage, and the appellant thus 
did not enter into the purported common law marriage without 
knowledge of a legal impediment to such marriage.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits are not met. 38 U.S.C.A. §§ 101(3), 103, 
1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation as in the instant case.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VAs implementing regulations, will not 
be addressed.  With respect to the notice provisions, the 
Board observes that a statement of the case along with 
supplemental statements of the case have notified the 
appellant of any type of evidence needed to substantiate her 
claim.

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran one year or more prior to the 
Veteran's death or for any period of time if a child was born 
of the marriage, or was born to them before the marriage, or 
prior to certain delimiting dates not applicable here.  38 
U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 
(2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the Veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.50 (2008).  A wife is a person 
whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j); 3.50(a) (2008).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).

The record shows that the Veteran died in October 2004, with 
the Death Certificate indicating the Veteran was divorced 
with no surviving spouse.  The appellant has submitted a copy 
of a "Certificate of Marriage" reflecting a marriage 
between her and the appellant on August [redacted], 2004, in Lorain 
Ohio, and lists the Veteran's sister as the officiant of the 
ceremony.  The RO conducted a search of the relevant division 
of the Lorain County Court of Common Pleas that found no 
evidence that the Veteran or the appellant applied for a 
marriage license in Lorain County, where both reside and the 
marriage was purported to have taken place.  Even if this 
were accepted as a valid marriage certificate under the 
provisions of 38 C.F.R. § 3.205, as it is dated less than one 
year before the Veteran's death; and there are no children 
shown or contended to have been born of this relationship, 
the purported marriage of August [redacted], 2004, would not entitle 
the appellant to VA benefits based on status as the Veteran's 
surviving spouse.  38 C.F.R. § 3.54. 

Notwithstanding the above, the appellant has asserted that 
she and the Veteran were in a "common law" marriage from 
some time after they met in August 1997.  However, common law 
marriages entered into after October 10, 1991, are not 
recognized as valid in the appellant's home state of Ohio.  
Lyon v. Lyon, 621 N.E. 2d 718 (Ohio App. 1993).  
Nevertheless, where an attempted (common law) marriage is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be "deemed valid" if 
specific legal requirements are met.

Such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  The term "legal impediment" 
was interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91, to include the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common law marriages.  Moreover, the United States Court of 
Appeals for Veterans Claims has issued pertinent directives 
in this regard in Colon v. Brown, 9 Vet. App. 104 (1996).  
The Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common law marriage 
could be deemed valid. 

As indicated, a marriage will be deemed valid under 
38 C.F.R. § 3.52 only if all four criteria listed thereunder 
are met.  In this case, the evidence weighs against a 
conclusion that the appellant entered into a marriage with 
the Veteran without knowledge of the impediment; namely, the 
fact that the state of Ohio does not recognize common law 
marriages entered into after October 10, 1991.  Such evidence 
includes the fact that that wills and other legal documents 
executed by the appellant and the Veteran in December 2003 
naming each other as beneficiaries were executed in the 
presence of an Ohio attorney, and the Veteran and appellant 
named each other as "fiancée," and not "husband" or 
"wife," on these documents.  As such, it would be difficult 
to conclude that the appellant, given the participation of an 
Ohio attorney in the preparation of these documents, was 
under the impression that she was a common law "wife" of 
the Veteran at that time.    

Additional pertinent evidence includes the fact that rather 
than identifying the appellant as his "wife" at the time of 
this treatment, the Veteran identified the appellant as his 
live-in "girlfriend" to a VA psychiatric examiner in April 
2004.  Moreover, as indicated above, the death certificate 
listed the Veteran as divorced and not having a surviving 
spouse.  There are otherwise no official documents that list 
the Veteran as the "husband" of the appellant or the 
appellant as the "wife" of the Veteran.  In this regard, an 
agreement from the purchase of a cemetery plot for the 
appellant and the Veteran in November 2003 showed the 
appellant using her maiden name with neither the appellant 
nor the Veteran listed as "husband" or "wife" on this 
agreement.  Similarly, a life insurance certificate dated in 
June 2004 shows the appellant listing her maiden name as the 
insured member and the Veteran as the first beneficiary and 
does not list the Veteran as the husband of the appellant or 
the appellant as the wife of the Veteran.  Finally, the 
appellant indicated that weddings were planned for June 1999 
and December 1999, but that they had to be cancelled due to 
illness on the part of the Veteran, and, as set forth above, 
the appellant submitted a copy of a marriage certificate from 
a ceremony with the Veteran that purportedly took place in 
August 2004.  As such, if the appellant truly thought she was 
the "wife" of the Veteran at common law, it is unclear why 
the appellant for some time planned to have a formal ceremony 
memorializing her "marriage" to the veteran.   

The appellant cites to her cohabitation with the Veteran from 
1999 until his death, the Veteran's conversion to Catholicism 
(her religious faith), her inclusion as a beneficiary in the 
Veteran's last will and testament, her appointment as durable 
power of attorney with respect to the Veteran, and the fact 
that they had a joint checking account as evidence of the 
Veteran's commitment to her.  The Board does not disagree.  
It is not, however, dispositive of a valid marriage or an 
invalid marriage deemed valid.  

The evidence is clear on the state of mind and intent of both 
the appellant and the Veteran concerning whether they 
considered themselves to be in a common law marriage.  The 
overwhelming evidence of record shows that neither one of 
them considered themselves to be in a common law marriage.  
While the Board does not dispute the level of commitment the 
Veteran and the appellant had to each other, as documented by 
the legal agreements of record conferring benefits upon each 
other by both parties, the weight of the evidence does not 
corroborate that the appellant and the Veteran were in a 
common law marriage.  Accordingly, it cannot be found that 
the Veteran and the appellant had an otherwise invalid common 
law marriage that may be deemed valid.  Because the appellant 
and the Veteran did not have an invalid marriage that may be 
deemed valid, the appellant may not be considered to be the 
Veteran's surviving spouse.  The criteria for entitlement to 
recognition as the Veteran' surviving spouse for the purpose 
of establishing entitlement to VA benefits have not been met, 
and the appellant's claim must therefore be denied.


ORDER

Entitlement of the appellant to recognition as the Veteran's 
surviving spouse for VA purposes is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


